Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chante’ N. Hodge and Harold H. Hodge, Jr., appeal the district court’s orders granting summary judgment in favor of Defendants in their 42 U.S.C. § 1983 (2006) civil rights action and denying the Hodges’ Fed.R.Civ.P. 59(e) motion to alter or amend judgment. We have reviewed the record and find no reversible error in the district court’s grant of summary judgment in Defendants’ favor. Accordingly, we affirm for the reasons stated by the district court. Hodge v. St. Mary’s Cnty. Sheriffs Dep’t, No. 8:08-cv-02522-PJM (D. Md. June 22, 2009). We further find no abuse of discretion in the district court’s denial of the Hodges’ Rule 59(e) motion and affirm that order. See Pacific Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 402-03 (4th Cir.1998). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.